Citation Nr: 9931013	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  98-08 690A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for total deafness, left 
ear.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from April 1943 to November 
1948 and from August 1950 to August 1951.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which denied the veteran's claim of entitlement to service 
connection for total deafness, left ear.


FINDINGS OF FACT

1. The veteran's total deafness, left ear, preexisted 
service.

2.  Competent medical evidence of a nexus between the 
veteran's hearing loss and either service incurrence or 
aggravation of preexisting hearing loss, left ear, has not 
been presented.


CONCLUSION OF LAW

The claim of entitlement to service connection for total 
deafness, left ear, is not well grounded.  38 U.S.C.A. 
§§ 1110, 1131, 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law and Regulations

The United States Court of Appeals for Veterans Claims (known 
as the U.S. Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, Court) has held that the three elements of a 
well grounded claim for service connection are: 1) evidence 
of a current disability as provided by a medical diagnosis; 
2) evidence of incurrence or aggravation of a disease or 
injury in service, as provided by either lay or medical 
evidence; and 3) a nexus, or link, between the service 
related disease or injury and the current disability, as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1994).  A veteran claiming entitlement to 
VA benefits has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded.  38 U.S.C.A. § 5107(a).  Where a 
claim is not well grounded, VA does not have a statutory duty 
to assist the veteran further in the development of his 
claim.  Id.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a) (1999).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b) (1999).

II.  Factual Background

The veteran's service medical records are incomplete.  
Documented procedural development indicates that the National 
Personnel Records Center (NPRC) searched its available 
records twice for entries concerning the veteran, but nothing 
was found.  The claims file does, however, contain the 
veteran's October 1948 separation examination and his August 
1951 separation examination.  It was noted in October 1948 
that a firecracker had exploded near the veteran's left ear 
in 1935, on July 4.  Complete deafness followed.  Clinically, 
a total loss of left ear hearing ability was noted.  The 
veteran could hear only louder tones with the opposite ear.  
It was the examiner's opinion that the veteran's total 
deafness in the left ear was not incurred in the line of 
duty.  In August 1951, it was noted that the veteran was deaf 
in his left ear.  The cause was undetermined.  The veteran's 
Army Separation Qualification Record shows that the veteran 
was both a truck driver and an airplane and engine mechanic 
while in the service.  

VA outpatient treatment records (dated from June to July 
1997) include a June 1997 audiological evaluation.  The 
veteran complained of reduced hearing acuity in the right 
ear.  The veteran also reported that his left ear was much 
worse than his right ear.  He stated that he had suffered a 
profound hearing loss in his left ear after a weapon was 
fired near his ear in 1945.  Objectively, the veteran was 
found to have profound sensorineural hearing loss in the left 
ear and mild to profound sensorineural hearing loss in the 
right ear.  The veteran's speech discrimination was excellent 
in the right ear, but he could not tell (CNT) in the left 
ear.  It was noted that the veteran was currently ineligible 
for a VA hearing aid, but there was no further discussion as 
to the relationship, if any, between the veteran's service 
and his total left ear hearing loss.  A Head and Neck Clinic 
note (dated in July 1997) reflects the veteran's reported 
history of positive noise exposure and left ear deafness.  It 
was noted that the veteran was completely deaf on the left 
side but only partially deaf on the right side.  There was no 
further clinical discussion as to the veteran's left ear 
deafness, including its etiology.

In support of his claim, the veteran submitted a February 
1998 newspaper article, from the Antelope Valley Press.  It 
was noted that noise-induced hearing loss was a major health 
problem in industrialized countries.  It was also noted that, 
in general, the louder the sound, the less time required 
before hearing damage occurred.  With repeated exposure, 
however, hearing loss could become permanent.

III.  Analysis

Initially, the Board acknowledges the veteran's incomplete 
service medical records and the heightened duty on behalf of 
the Board to explain its findings and conclusions in such an 
instance.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).
The Board also recognizes the veteran's contentions that he 
never told anyone, particularly military examiners, that a 
firecracker explosion in 1935 caused total deafness in his 
left ear.  In fact, the veteran did not know where such a 
service entry came from.  Rather, the veteran told his 
examiner, in August 1951, that the firecracker explosion in 
1935 had caused only partial deafness in the left ear.  The 
veteran also told the examiner at that time about all of the 
noise exposure he had experienced in service, including a 
field training exercise in 1945.  Apparently, the examiner 
then noted only some of the veteran's history, indicating 
deafness in left ear of undetermined cause.  In effect, the 
veteran asserts that he was only partially deaf when he 
entered service but completely deaf when he separated.  As 
such, the veteran's left ear partial deafness was aggravated 
by his in-service noise exposure.  Having noted the above in 
this instance, however, the Board must still adhere to 
established law and regulations in its determinations.  
Accordingly, then, the veteran's claim must be denied, as it 
is not well grounded.  There is no clinical evidence showing 
service incurrence or aggravation of a preexisting left ear 
hearing loss.

Here, the clinical evidence of record indicates that the 
veteran entered service with total deafness in the left ear.  
Indeed, the veteran's October 1948 separation examination 
reflects what is apparently the veteran's own report that the 
deafness in his left ear was caused by a firecracker 
explosion in 1935 and that this deafness was complete.  
Further, objectively, this deafness was repeatedly qualified 
as total and it was noted as not having been incurred in 
service.  Admittedly, upon separation examination in August 
1951, the veteran's left ear deafness was not specifically 
qualified as total, and its cause was listed as undetermined, 
but nothing in this later separation examination directly 
calls into question or rebuts these earlier (and more 
specific) recordations.  

Additionally, the post-service clinical evidence of record 
(the veteran's VA treatment records, including a June 1997 
audiology evaluation) is silent as to any discussion of the 
severity of the veteran's left ear deafness while in service, 
whether he was partially or totally deaf and whether his left 
ear deafness was aggravated by in-service exposure to noise.  
Rather, the June 1997 audiology evaluation merely reflects 
the veteran's report of having suffered a profound hearing 
loss in his left ear after a weapon was fired near his left 
ear in 1945.  No medical opinion was given as to the etiology 
of the veteran's profound sensorineural left ear hearing 
loss.  In this respect, the Board notes that the veteran, as 
a lay person, is competent to testify as to events in service 
and symptomatology experienced, but nothing in the record 
suggests that he possesses the medical expertise necessary to 
render an opinion as to medical causation and diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In effect, 
the veteran is not competent to qualify the severity of his 
left ear hearing loss and the extent of his left ear 
deafness, either currently or while in service.  Id.  Where 
the determinative issue involves medical causation or 
diagnosis, competent medical evidence that the claim is 
plausible is required.  See Grottveit v. Brown, 5 Vet. App. 
91 (1993).

As to the newspaper article submitted by the veteran, 
discussing hearing loss, the Board stresses that it provides 
a general overview as to causes of hearing loss but does not 
specifically address the issues of service incurrence and/or 
aggravation in a situation such as the veteran's.  As such, 
it does not work to well ground the veteran's claim of 
entitlement to service connection.

In reaching this determination, the Board points out that its 
decision in this matter would be the same even if the Board 
were to accept the veteran's contentions as to incorrect 
recording of past medical history upon separation 
examinations and the actual severity of his left ear deafness 
when he entered service.  Specifically, as stated above, 
there simply is no clinical evidence of record that 
associates his hearing loss with either service incurrence 
and/or aggravation.  Here, the veteran has consistently 
stated that he was only partially deaf in his left when he 
entered service.  As such, the veteran's left ear deafness 
preexisted his entry into service.  However, his final 
separation examination failed to qualify the severity of his 
left ear deafness upon discharge, and to reiterate, the 
veteran is not competent to testify as to whether any service 
incident caused or aggravated the severity of his left ear 
deafness while in service.  See Espiritu v. Derwinski, supra.  
Further, the post-service medical evidence is completely 
negative for any comment or discussion as to the etiology of 
the veteran's left ear deafness, its severity upon the 
veteran's entrance into and separation from service, and the 
interplay, if any, between events in service and a worsening 
of the veteran's left ear deafness.  

In effect, the veteran has proffered only his assertions that 
his left ear deafness became total and complete while he was 
in service, and lay assertions are inadequate in this 
instance.  Id.  Therefore, absent competent medical evidence 
as to either service incurrence or aggravation, the veteran 
has not submitted a well grounded claim of entitlement to 
service connection for total deafness, left ear.  See Caluza 
v. Brown, supra.  Application of the rule regarding benefit 
of reasonable doubt is not required, as the veteran has not 
submitted a well grounded claim.  See 38 U.S.C.A. § 5107(b) 
(West 1991).

The Board has disposed of this claim on a ground ultimately 
different than that of the RO, as allowed by law.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); 
Green v. Brown, 4 Vet. App. 382 (1993).  As such, the Board 
has considered whether the veteran was given adequate notice 
of the need to submit evidence or argument on the question 
presented for review, along with an opportunity to respond.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  In view of the 
April 1998 statement of the case, the Board finds that the 
veteran was adequately informed of the evidence required in 
this case, as he was notified that the RO needed objective 
evidence which showed a worsening of a preexisting condition 
in order to establish service connection, and afforded an 
opportunity to respond.  Further, by initially addressing the 
veteran's claim on the merits, the RO afforded greater 
consideration than warranted under the circumstances.  As 
such, the veteran is not prejudiced by the Board's more 
limited consideration.

Also, the veteran has not provided any indication of the 
existence of additional evidence, which would make this claim 
well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

Entitlement to service connection for total deafness, left 
ear, is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

